DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 12 if applicant intends for said composition to further comprise as polyfunctional compound (B) to further comprise at least one from the group of urethanes (meth) acrylate or epoxy (meth) acrylate or if applicant intends for said urethane (meth) acrylate or epoxy (meth) acrylate to be a compound defined by formula (I).  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The urethane (meth) acrylate and the epoxy (meth) acrylate defined as component (B) in claim 12 does not meet the definition of compound (B) represented by general formula (I), as defined.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for urethane (meth) acrylate and epoxy (meth) acrylate compounds as component (B) is not expressly enabling for the polyfunctional compound (B) defined by formula (I) in claim 1 to be defined as an epoxy or urethane (meth) acrylate compound.  A skilled artisan would not immediately envision applicant intends for the compound (B) of claim 1, as defined, to comprise epoxide or urethane linkages.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to obtain/make/use the invention commensurate in scope with these claims.  A skilled artisan would not immediately envision applicant intends for the compound (B) of claim 1, as defined, to comprise epoxide or urethane linkages.  By definition and examples in the disclosure formula (I) is defined such that R4 comprises reactive functional groups such as (meth) acryloyl groups; styryl groups or alkenyl groups, wherein specific examples comprises the compounds found in section [0029].  The disclosure sets forth said compound (B) may be a urethane (meth) acrylate or an epoxy (meth) acrylate in section [0037].
Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 sets forth a composition comprising a compound (a) represented by formula (II) and a polyfunctional compound having two or more polymerizable functional groups in molecule represented by formula (I); wherein the mass ratio of (a)/(B) is 30/70 to 50/50.  However, the disclosure sets forth the composition can comprise a compound (A) and compound (B), wherein compound A is defined as a compound having general formula (I) or preferably general formula (II) and compound (B) is a urethane (meth) acrylate or an epoxy (meth) acrylate—see [0014] to [0029]; [0030]; [0037] and the examples.  The disclosure does not explicitly set forth or fairly suggest a composition comprising a mixture of a compound (a) having general formula (II) and a polyfunctional compound (B) represented by general formula (I).  The disclosure specifically teaches (A) can be represented by formula (I), preferably formula (II) in combination with (B) a polyfunctional urethane (meth) acrylate or epoxy (meth) acrylate—see [0014] to [0029]; [0030]; and [0037].  The examples are silent with regard to a mixture of formula (II) and formula (I) in the compositions.  All disclosed compositions in the examples comprising a mixture of formula (II) and either a urethane or epoxy difunctional (meth) acrylate oligomer.  Therefore, it is deemed a skilled artisan would not be able to obtain applicant’s intended composition as defined in sections [0014] to [0029]; [0030]; and [0037] from the instant claims.  
It appears, as written and defined, formula (I) and formula (II) can be the same compound.  For instance, formula (I) overlaps with formula (II) when in (I) R3 is a C1 alkyl group (-CH3-, methyl) and R1 and R2 are independently hydrogen; n is 1 and R4 is (meth) acryloyl group.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al (JP2015-010168).
Ishizaki sets forth resin compositions that are deemed to read on the claimed invention.  Said resin composition comprises (A) an oligomer having at least one or more unsaturated double bonds and (B) an unsaturated double bond containing compound having both a (meth) acryloyl group and an alkenyl group—see [0008].  
Said oligomer (A) can be selected from a polyester oligomer (a-1); a polyurethane based oligomer(a-2); a polyepoxy oligomer (a-3) and a polyacrylic oligomer (a-4), wherein the epoxy-based oligomer can comprise (meth) acryloyl groups—see [0023] [0035]; and [0046].    
Said compound (B) is set forth in section [0051], wherein compounds such as alkenyl group containing compounds are found—see [0053].  Compound (B) is deemed to correspond to applicant’s compound represented by formula (II)
Said compound (B) is found in amounts from 1 to 500 parts by weight based on 100 parts by weight of oligomer (A), preferably from 10 to 300 parts (B) per 100 part (A)—see [0054].  The mass ratio of (B) to (A) would be 1/10 to 3/1 or 1 to 3, which is deemed to encompass the claimed mass ratio of instant claim 10, reduced by calculation to be 1 to 2.3.  It is deemed claim 10 is anticipated via claim 12 which defined compound (B) as selected from a urethane (meth) acrylate or an epoxy (meth) acrylate polyfunctional compound.  
Per example 16, Ishizaki sets forth a composition comprising 30 parts of a urethane (meth) acrylate oligomer having two (meth) acryloyl groups; 10 parts by weight of 1-butenyl acrylate; 40 parts of 2-(2-vinyloxyethoxy) ethyl acrylate; 10 parts of dicyclopentanyl acrylate; 5 parts of hydroxybutyl acrylate; 5 parts of photoinitiator TPO; and 1 part of a cationic salt.  One difference from the instantly claimed invention is the mass ratio of the compound having formula (II) (butenyl acrylate) to the oligomer is from 1:3 which is outside applicant’s claimed mass ratio but is deemed the overall ratio set forth by the teachings of Ishizaki encompasses the instantly claimed mass ratio.  Therefore, it is deemed from the overall teachings of the refence a skilled artisan could obtain a composition comprising (A) and (B) as defined in a mass ratio of 1 to 2.6, as instantly claimed, with an expectation of successfully obtaining a molding having excellent accuracy and mechanical properties, such as strength and heat resistance, as suggested by Ishizaki in absence of evidence to the contrary and/or unexpected results.    
Claims 11-13 are anticipated for the reasons set forth above.  It is deemed claims 15 and 16 are anticipated by the coating and curing found in example 16.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc